Citation Nr: 0526887	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran's representative has raised 
a claim of entitlement to service connection for peripheral 
neuropathy of the feet secondary to the veteran's diabetes.  
This issue is referred to the RO for appropriate development 
and adjudication.  The Board also notes that the July 2002 VA 
examination found that the veteran suffered from erectile 
dysfunction.  The RO should review the record and adjudicate 
the question of whether the erectile dysfunction is related 
to the diabetes and, if so, make a determination whether the 
veteran is entitled to special monthly compensation for the 
loss of use of a creative organ.  38 C.F.R. § 3.350 (2004).  
Also, it appears that the veteran has been diagnosed with 
diabetic retinopathy; however, this matter has not been 
considered by the RO and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's diabetes mellitus requires treatment with 
insulin and a restricted diet, but does not require 
regulation of activities.




CONCLUSION OF LAW

The criteria for an original disability rating in excess of 
20 percent for diabetes mellitus have not been met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.83a, 4.115b, 4.119, 4.124a, 
DC  7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
March 2004 and March 2005 that told the veteran what was 
necessary to substantiate his claim of entitlement to an 
increased rating for diabetes mellitus.  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC) and Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking an increased rating was being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2004 and March 2005 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  The March 2005 letter contains a specific request 
that the veteran submit any additional evidence to help 
substantiate his appeal.  He was asked to tell VA about any 
other records that might exist to support his claims.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a July 2005 SSOC.  Thus, the Board 
considers VA's notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment records, 
and provided the veteran with a VA examination.  The veteran 
has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The veteran was granted entitlement to service connection for 
diabetes mellitus by rating decision dated in January 2002.  
He was initially assigned a 10 percent disability rating 
effective July 9, 2001.  The veteran appealed, seeking a 
higher rating and the RO later increased the rating to 20 
percent, effective July 9, 2001.  .

Diabetes is rated 20 percent disabling, if insulin is 
required and a restricted diet, or an oral hypoglycemic agent 
is taken with a restricted diet.  A higher rating, of 40 
percent, is not warranted unless the veteran's activities are 
regulated by his diabetes.   A 60 percent rating for diabetes 
mellitus is warranted if there are episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations a year or twice a month visits to a diabetic 
care provider, plus complications that would not be 
compensable if separately evaluated.  The highest schedular 
rating, of 100 percent, is warranted if the veteran's 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations a year or once a week visits to a 
diabetic care provider, plus either progressive loss of 
weight or strength or complications that would be compensable 
if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2004).  
The notes associated with DC 7913 indicate that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.

VA treatment notes indicate that the veteran has been treated 
for diabetes.  The veteran takes insulin and is on a 
restricted diet.  There is no indication in the treatment 
notes that the veteran's activities are limited by his 
diabetes, and the treatment notes indicate that the veteran 
walks a mile or two everyday and should be increasing his 
activities.

The veteran underwent a VA examination in July 2002.  The 
examiner noted the veteran's history of diabetes since the 
early 1990s.  The veteran complained of blurred vision and 
numbness of his hands and feet, as well as erectile 
dysfunction.  The veteran is currently taking metformin 500mg 
twice a day for diabetes, and glipizide 10 mg twice daily.  
The veteran reported one hospitalization in 1995.  The 
veteran reports regular doctor visits every three months and 
no recurrent hypoglycemic episodes.  There was no indication 
that the veteran has restrictions or regulation of his 
activity due to diabetes.

The veteran underwent a VA eye examination that found he 
suffered from mild background diabetic retinopathy.  The 
veteran's uncorrected vision was 20/20 bilaterally, and he 
had a full visual field in both eyes.

Based on the above, the Board finds that a disability 
evaluation in excess of 20 percent is not warranted for the 
veteran's diabetes mellitus.  The veteran's diabetes is 
treated with insulin and diet, but there is no indication 
that his activities are restricted due to his diabetes.  The 
VA examination did not indicate that he had any restrictions 
on his activities and the VA treatment notes indicate the 
veteran walks one to two miles a day and that he should be 
looking to increase his physical activity.  In addition, 
there is no medical evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Therefore, there is no basis for a rating in excess of 20 
percent for the veteran's diabetes mellitus.  38 C.F.R. 
§ 4.119, DC 7913 (2004).

In arriving at this decision, consideration has been given to 
the doctrine of resolving favorable doubt in favor of the 
veteran; however, that doctrine is not for application as the 
clear preponderance of the evidence favors a denial of the 
claim at this time.  38 C.F.R. § 3.102.


ORDER

Entitlement to an increased original evaluation for diabetes 
mellitus, currently rated as 20 percent disabling, is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


